Citation Nr: 0712381	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-37 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  In January 1999, the RO denied service connection for 
right ear hearing loss.

2.  Evidence received since the final January 1999 RO 
decision, when considered in conjunction with the record as a 
whole is either cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened or does not raise a reasonable 
possibility of substantiating the claim for service 
connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The January 1999 RO decision, in which the RO denied 
service connection for right ear hearing loss, is final.  38 
U.S.C.A. § 7105(b) (West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
RO's January 1999 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1999, the RO denied service connection for right 
ear hearing loss.  The decision was not timely appealed by 
the veteran.  As such, it is final.  The record indicates 
that the veteran sought to reopen his claim in June 2003.  In 
January 2004, the RO did not reopen the veteran's claim for 
right ear hearing loss.  The August 2004 Statement of the 
Case (SOC) reasoned that the evidence was not new and 
material because the newly submitted evidence did not 
demonstrate that the veteran's current right ear hearing loss 
could be related to his active service. 

The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In reaching 
a determination on whether the claim should be reopened, the 
reason for the prior denial should be considered.  In 
essence, at the time of the prior denial, there was no 
showing that the newly submitted evidence of a current 
disability could be linked to the veteran's active service.  
The January 1999 RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
VA treatment records from April 1997 to December 2003.  These 
records show treatment for complaints and treatment of right 
ear hearing loss and right ear symptomatology and include 
several audiological examinations reflective of current 
hearing loss.  The newly submitted evidence also contains a 
March 2005 VA Compensation and Pension Audiological 
examination which contains an etiological opinion as to the 
veteran's hearing loss.  

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The additional 
evidence is new, not previously submitted, but not material.   
As of the 1999 final decision, the RO accepted that the 
veteran had right ear hearing loss.  The evidence contained 
in the newly submitted VA treatment records is not material 
as it is cumulative and redundant and does not show a 
reasonable possibility of substantiating the claim.  To wit, 
more evidence of current right ear hearing loss which has 
already been established is merely cumulative and redundant.  
For the evidence in this case to show a reasonable 
possibility of substantiating the claim, giving rise to re-
opening the claim, there must be some evidence that could 
possibly link the veteran's current right ear hearing loss to 
his active service.  The VA treatment records do not show 
that the veteran's right ear hearing loss may be related to 
service.  In fact, the veteran reported on several occasions 
during his treatment from 1997 to 2003 (some 44 years after 
service) that his right ear hearing loss was of recent onset.  
Most importantly, the issue of a link or nexus between the 
veteran's current hearing loss and his active service was 
specifically addressed at his 2005 VA audiological 
examination; this opinion, however, was that the right ear 
hearing loss is not likely from the veteran's previous 
military history.  Because it denies a link between the 
veteran's current hearing loss and service, it negates a 
reasonable possibility of substantiating the claim.  As such, 
the standard for new and material evidence has not been met.  

The Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has not been received.  
Consequently, as the legal standard for reopening has not 
been met, the claim is not reopened.  Thus, the claim is 
denied.



Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Neither the veteran nor his representative has alleged any 
deficiency in the duties to notify or to assist the claimant.  
The veteran filed his claim in June 2003.  The RO sent a 
notice letter meeting the above requirements to the veteran 
in June 2003.  The June 2003 letter addressed the issues of 
service connection for right ear hearing loss, told the 
veteran what VA would do, and what information he should 
provide to VA.  Thus, the notice letter has met all of the 
above stated notice requirements of Quartuccio.  

Moreover, while the June 2003 notice letter did not 
specifically notify the veteran of the evidence necessary to 
reopen his claim for service connection for right ear hearing 
loss, he was notified of the evidence necessary to 
substantiate a claim for service connection, and what would 
constitute new and material evidence in general.  The Board 
concludes that the specific notice requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), were essentially met.

Since the Board has concluded above that the preponderance of 
the evidence is against reopening the claim of entitlement to 
service connection for right ear hearing loss, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and the veteran is, therefore, 
not prejudiced by the lack of the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service and VA medical records have been associated with the 
claims file.  The veteran was also afforded a VA audiological 
examination.


ORDER

The claim for service connection for right ear hearing loss 
is not reopened.  The appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


